DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  line 5 should be amended to –in an internal combustion [[,]] engines, and the rocker arm-.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
At least one movement member (claim 1)
First force applying means (claim 1)
Second force applying means (claim 1)
Fastening element (claim 7)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Member (At least one movement member - claim 1)
Means (First force applying means - claim 1)
Means (Second force applying means - claim 1)
Element (Fastening element - claim 7)
coupled with functional language 
capable of rotating clockwise or counterclockwise around an axis (At least one movement member - claim 1)
First force applying (First force applying means - claim 1)
Second force applying (Second force applying means - claim 1)
Fastening (Fastening element - claim 7)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
First and second extensions (page 9 of the specification) and further includes a bend and a plane (page 9)(At least one movement member - claim 1)
Force piston, resilient element and brake piston (page 8) (First force applying means - claim 1)
Position piston and resilient element (page 8) (Second force applying means - claim 1)
a nut as shown in figure 3 (nut 13) (Fastening element - claim 7)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Note: the examiner has not interpreted the limitations “resilient element” (first or second) throughout the claims to invoke 35 USC 112(f) since it is well known in the art that these terms refer to springs or similar devices that generate a force under compression.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 3-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
The claim is rejected for having new matter because of the limitation “at least one rocker arm, wherein the at least one rocker arm is engaged with a camshaft directly from one side of the at least one rocker arm” (emphasis added by the examiner). Based on the applicant’s interpretation of the claim, this amendment is new matter since the rocker arm of the disclosure does not come into direct contact with the camshaft but a roller is located between the camshaft and the rocker arm. For this reason, the claim is rejected for containing new matter.
Claims 3-15 are rejected due to their dependence on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim recites the limitation "the valves" in 23.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-15 are rejected due to their dependence on claim 1.

Regarding claims 9, 10, 12, 13, 14:
These claims are unclear because of structures “second resilient element”, “positioning piston”, “force piston” and “brake piston” found throughout the claims. In terms of these dependent claims, these structures are introduced as if they are not part of the “first force applying means” and “second force applying means” introduced in claim 1 which raises a question of if they are separate structures or part of the “first force applying means” and “second force applying means”. For this reason, these claims are rejected. For the sake of examination, the office has assumed that the “brake piston” and “force piston” are part of the “first force applying means” and the “second resilient element” and “positioning piston” are part of the “second force applying means” when introduced in these claims.

Regarding claim 14:
The claim is unclear because of the limitation “can contact with the bridge in a right position” in the final line. It’s unclear what the “right position” is and how this is defined. Further, the specification does not shed any light on what the “right” position is. It’s unclear to the office how to interpret this limitation.


Note: the following rejection is made under the interpretation that “direct” in line 7 of claim 1 does not require the rocker arm to directly contact the camshaft but the that the rocker arm assembly should directly contact the camshaft.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, 7, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number 4,793,307 to Quenneville et al. (Quenneville).
Quenneville discloses:
Regarding claim 1 (as best understood by the examiner, see the 35 USC 112(b) rejections above for claim 1):
A rocker arm mechanism (figure 7a-7b), wherein the rocker arm mechanism is capable of selectively adjusting a timing of opening or closing an intake or an exhaust valve (figure 1, which shows how the exhaust timing is changed from curves 10 to 18) by shifting according to a crankshaft angle and by changing a maximum valve opening (changes the maximum valve opening and the crank angle at which the exhaust valve opens and closes as shown in figure 1), or selectively, allows for engine braking by decompression by opening exhaust valves before a compression stroke in an internal combustion engine, and the rocker arm mechanism comprises: 
- at least one rocker arm (26a), wherein the at least one rocker arm is engaged with a camshaft (engages camshaft via push tube 42a; column 20, lines 10-15) directly (in light of the applicants disclosed invention, the office has interpreted this limitation to require the rocker arm assembly to directly contact the camshaft which is the case since the push rod is part of the rocker arm assembly just as the roller in the applicants disclosed invention is part of the rocker arm assembly) from one side (side of the rocker arm 26a that push tube 42a engages with) of the at least one rocker arm and with the exhaust valve from another side (exhaust valves 28 engage with 32 which is engaged with 140a which located on the opposite side of the rocker arm from the push tube 42a side) of the at least one rocker arm and the at least one rocker arm transfers a movement formed by means of the camshaft to the exhaust valve of exhaust valves (column 9, lines 25-29), and comprising: at least one movement member (140a)
- wherein the at least one movement member (140a) is connected (connected via 136a) to a side of the at least one rocker arm (the side of the rocker arm 26a that includes 139) engaged with the exhaust valve (engages the exhaust valves 28 via bridge 32) and capable of rotating clockwise or counterclockwise (can rotate clockwise or counter clockwise around pin 138 as shown between figures 7a and 7b; column 10, lines 5-10 and 55-60) around an axis (center axis of pin 138); 
- a clockwise and counterclockwise movement of the at least one movement member is ensured by a way of a first force applying means (see 35 USC 112(f) interpretation of this limitation above;  86 (force piston), 98 (resilient element) and 92/96 (brake piston) and a second force applying means (see the 35 USC 112(f) interpretation of this limitation above; 174 (position piston) and 178 (resilient element)) via a rotating bracket (138, 136a and/or 139), wherein the rotating bracket is within (see the 35 USC 112(b) rejection above regarding this limitation, the examiner has interpreted the location of the pin 138 to be in the middle of the at least one movement member since it is within the movement member) the at least one movement member, 
- the at least one movement member is configured to apply a force (force is applied from 140 into the bridge to perform the motion shown in figure 1 to actuate the exhaust valves), as a consequence of a clockwise or counterclockwise rotation (the clockwise or counterclockwise rotation or latching and unlatching of 140a results in the different exhaust valve movement/curves 10 and 18 disclosed in figure 1; column 10, line 5-10), in a direction the exhaust valves move (140a moves in the direction of the exhaust valves as shown in the difference between figures 7a and 7b); and 
- the at least one movement member permits optionally changing an opening and closing time and an interval of the valves by changing a position of the exhaust valve in a direction relatively and independent of a movement the movement formed by means of the camshaft (column 10, lines 5-10 explains the movement of the at least one movement member between figure 7a and 7b and figure 1 shows how this movement results in the opening/closing time and interval of the plurality of exhaust curves as shown by curves 10 and 18).  

Regarding claim 3:
The rocker arm mechanism according to claim 1, wherein the at least one movement member (140a) which has a rotation axis (can rotate clockwise or counter clockwise around axis of pin 138 as shown between figures 7a and 7b; column 10, lines 5-10 and 55-60) perpendicular (normal to the viewing plane of figure 7a) to a movement direction of the intake or exhaust valve (direction of movement of the exhaust valves 28 is parallel to the viewing plane of figure 7a) and the rotation axis passes through a centerline of the rotating bracket (see the 35 USC 112(b) rejection of this limitation above, the office has interpreted the centerline of 140a to be the axis of rotation of 140a within 138), comprising the first force applying means acting on opposite side of the at least one movement member (the office has interpreted this limitation to require the first force applying means (including92/ 96) to apply a force one side of 140a which is the case because it applies a force to bridge 32 near the end of 140a which contacts 32) and the second force applying means (the second force applying means (including 174) applies a force on the far end of 140a from 92/96 of the first force applying means) on another side. 

Regarding claim 5:
The rocker arm mechanism according to claim 1, wherein  the second force applying means applies (174 and 178) a force on the at least one movement member (140a) only at a determined strength in a reverse direction to a direction (174 and 178 rotate 140a in the counterclockwise direction as per 138), wherein in the direction  the first force applying means (92/96, 98 and 86) rotates the at least one movement member (the withdraw of 92/96 (reduction in force of 96) rotates 140a in the clockwise direction); the second force applying means  has a positioning piston (174), wherein the positioning piston  is in contact with the at least one movement member (see figure 7a) to control a position of the at least one movement member (140a) and a second resilient element (178) preloading the  positioning piston (178 applies a force to 174).  

Regarding claim 6:
The rocker arm mechanism according to claim 1, wherein  the at least one movement member (140a) is rotatable about the rotating bracket (138, 136a and 139) at a side of a bridge (32) enabling the plurality of exhaust valves of the at least one rocker arm to be opened simultaneously (32 transmits the force applied by 134a to valves 28); and the at least one movement member (140a) further  comprises, a way to pass through a center (see the 35 USC 112(b) rejection above, 138 passes through the 140a between the extreme ends making it the middle of the at least one movement member 140a) of the at least one movement member, a first extension (182 of 140a) and  a second extension (see figure 2 below, element B), wherein the second extension  is in contact with the bridge when an engine brake is not activated (element/extension B is in contact with the valve bridge during figures 7a and 7b which is both the retard/braking mode (18 of figure 1) and the regular mode (10 of figure 1)), the first extension and the second extension  serving as a contact interface (under the broadest reasonable interpretation, B in figure 2 below contacts the valve bridge 32 and 182 contacts the rocker arm 26a) so that the at least one movement member performs pushing, pulling, or rotating movements (see movement of the at least one movement member 140a from figure 7a to figure 7b) with the first force applying means (92/96, 98 and 86) and the second force applying means (174 and 178).  

Regarding claim 7:
The rocker arm mechanism according to claim 1, wherein  a bridge (32) is adjustable, in order to ensure a distance between the bridge and the at least one movement member, the bridge has an adjusting pin (36 as shown in figure 2; column 5, lines 1-5), wherein the adjusting pin  is attached on one exhaust valve (28) of the plurality of exhaust valves in a spaced manner (36 and 28 is spaced apart from each other) and enables a vertical position of the bridge to be adjusted by being engaged in a thread provided in an area coinciding with the one exhaust valve of the plurality of exhaust valves (36 allows for the vertical adjustment of 28 relative to bridge/crosshead 32), and a fastening element (see figure 1 below, element A) enabling the adjusting pin to be secured at an end of adjustment (see figure 2).  

    PNG
    media_image1.png
    459
    418
    media_image1.png
    Greyscale

Figure 1 - from Quenneville, figure 2, annotated by the examiner
Regarding claim 9 (as best understood by the examiner, see the 35 USC 112(b) rejections above for claim 9):
The rocker arm mechanism according to claim 1, wherein the at least one movement member (140a) is in contact with a positioning piston (174) preloaded by a second resilient element (178) and a second extension (see figure 2 below, extension B) of the at least one movement member becomes in linear contact (see the 35 USC 112(b) rejection of claim 9 above, position piston 174 contacts a linear portion C of the 140a) with a bridge (further, 140a contacts 32 at extension B in figure 2 below) upon a force applied by the positioning piston (piston 174 applies a force to 140a which causes it to contact 32 as shown in figure 7B).  

    PNG
    media_image2.png
    748
    1184
    media_image2.png
    Greyscale

Figure 2 - from Quenneville, figure 7A, annotated by the examiner
Regarding claim 10 (as best understood by the examiner, see the 35 USC 112(b) rejections above for claim 10):
The rocker arm mechanism according to claim 1, wherein the at least one movement member (140a) is moved by a force piston (86 controls motion of 92/96 which by extension controls 140a), the force piston being controlled by a fluid (fluid within channels 58) selectively delivered by a solenoid-controlled valve mechanism (56) when an engine brake (curve 18 as shown in figure 1) is preferred to be activated in an engine, with a larger force than a second resilient element (under the broadest reasonable interpretation, a force exerted by the force piston 86 (via 92/96) on bridge 32 is larger than a force of the second resilient member 178 applied to the bridge 32 since the force applied to 32 by force piston 86 (via 92/96) can hold the bridge 32 in place and allows for the actuating of 140a while the second resilient member 178 cannot accomplish this (hold bridge 32 in place and rotate 140a) if the 92/96 is disengaged from the bridge 32).  

Regarding claim 12 (as best understood by the examiner, see the 35 USC 112(b) rejections above for claim 12):
The rocker arm mechanism according to claim 1, the at least one movement member (140a) is in contact with a positioning piston (174) and the at least one rocker arm (via 138, 136a and 139) when an engine brake is activated (as curve 18 as shown in figure 7B), wherein a torque created by a force formed on the at least one movement member by a second resilient element is less than a torque created by a brake piston (under the broadest reasonable interpretation, a force exerted by the brake piston 92/96 on bridge 32 is larger than a force of the second resilient member 178 applied to the bridge 32 (aka torque of the second resilient member 178 on the at least one movement member 140a is less than torque of the brake piston 92/96 on the at least one movement member 140a) since the force applied to 32 by brake piston 92/96 can hold the bridge 32 in place and allows for the actuating of 140a while the second resilient member 178 cannot accomplish this (hold bridge 32 in place and rotate 140a) if the 96 is disengaged from the bridge 32).  

Allowable Subject Matter

Claims 4 and 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Note: in regards to claims 8 and 11, the 35 USC 112(b) clarity issues in the claims are so extensive that the examiner cannot indicate that the claims would be allowable if rewritten to overcome the rejections.

Response to Arguments
Applicant's arguments filed 7/13/2021 have been fully considered but they are not persuasive.
Regarding the 35 USC 112(b) claim rejections:
Regarding the previous rejections that have been withdrawn, the applicant’s arguments or amendments to the claims were persuasive and for this reason some of the rejections are withdrawn. Regarding the rejections maintained above, these rejections have been maintained for several reasons. In regards to claim 1, the previous rejections were withdrawn however a new rejection was made based on the amendments to the claims. Regarding the 9, 10, 12, 13 and 14 claim rejections, the applicant should amend the claim to indicate that the first force applying means includes the brake piston and the force piston and the second force applying means includes the second resilient element and position piston to overcome the rejection. As the claims are currently written, it appears all these structures are independent structures when the brake piston and force piston is part of the first force applying means and the second resilient element and position piston are part of the second force applying means. In regards to claim 14, the rejection is maintained because of the “can” term in the claim which raises a question of if contact with the bridge is required. For this reason, the rejection is maintained.

Regarding the 35 USC 102 rejections of claim 1:
The applicant has provided several arguments as to why the rejection is improper however the office is not persuaded. First, the applicant has argued the amendment “at least one rocker arm, wherein the at least one rocker arm is engaged with a camshaft directly from one side of the at least one rocker arm” (emphasis added by the examiner) overcomes the current rejection because of the term “directly”. However, the office is not persuaded by this for several reasons. First, the applicant’s rocker arm is not in direct contact with the camshaft but a roller is located between the two for transferring the motion of the camshaft to the rocker arm. For this reason, the above new matter rejection is made and further the above 35 USC 102 rejection is maintained since it is separated from the camshaft by a single components (push rod)(like the applicants disclosed invention) which can be considered part of the rocker assembly. Further, the applicant has argued that the “changing a maximum valve opening” in the preamble of the claim is not met by the structure of Quenneville. The office is not persuaded by this argument for several reasons. First, the limitation is in the preamble of the claim so it’s unclear how much patentable weight to give to a limitation that is not found in the body of the claim. Further, the “or” language in the preamble of the claim allows the structure of Quenneville to meet the first limitation (“by changing a maximum valve opening”) or the second limitation (“or selectively, allows for engine braking by decompression by opening of exhaust valves before a compression stroke”) and in this case the structure of Quenneville meets the second limitation at least (column 7, lines 60-68, “The exhaust valves will remain open during most of the expansion stroke since the injector remains seated during the expansion and exhaust strokes.”; column 11, lines 55-60, “The mechanism is now ready to perform either a powering function in which the exhaust valves are opened during the exhaust stroke or a retarding function”). For this reason, the applicant’s arguments regarding the first limitation in the preamble of the claim are overcome since the Quenneville reference meets the second limitation found in the preamble. Further, for these reasons, these rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/WESLEY G HARRIS/Examiner, Art Unit 3746